Citation Nr: 1009004	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1962 to 
March 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he is unemployable as a result of 
his service connected disabilities.  The Veteran's service 
connected disabilities stem from a motor vehicle accident in 
service.  He is currently service connected for residuals of 
a fractured skull (rated at 50 percent), severe disfigurement 
of the face (rated at 30 percent), a left shoulder disability 
(rated at 20 percent) and diplopia of the right eye (rated as 
noncompensable).  The Veteran's service connected 
disabilities combined to 70 percent and he has one disability 
that is rated more than 40 percent.  As such, the Veteran's 
disabilities satisfy the criteria set forth in 38 C.F.R. § 
4.16(a).  

The Veteran testified at a hearing before the Board in 
December 2009 that that he felt his service connected 
disabilities combined to render him unemployable.  He 
testified that he began working as a trucker in 1965, and 
eventually retired at retirement age (December 2005).  
However, he indicated that he retired due to, among other 
things, double vision, migraine headaches, and left shoulder 
problems which rendered him unable to pass a physical.  The 
Veteran stated that because of his shoulder (popping out of 
joint), he had a hard time closing doors, hooking up his 
trailer, and driving.  The Veteran also indicated that high 
altitude driving would give him headaches and would aggravate 
his diplopia.

In March 2008, a private physician, Anthony Davis, MD.,  
indicated that it was difficult for the Veteran to do his 
work because he needed his shoulder to pull into and out of 
his truck.

At his hearing the Veteran also acknowledged that he had high 
blood pressure which may have also rendered him legally 
unable to renew his trucker license; and it is noted that a 
VA medical opinion in July 2007 found no connection between 
the Veteran's frontal head injury in service and his 
hypertension.

A statement was received in September 2006 from the Veteran's 
former employer, who indicated that the Veteran was no longer 
working on account of high blood pressure, double vision, 
migraine headaches, left shoulder, and an inability to pass a 
physical examination.

The VA last opinion addressing the question at issue occurred 
prior to the rating action that established service 
connection for one of the Veteran's disabilities, his left 
shoulder.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Because the Veteran is unemployed and his service-
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), the Board finds providing a 
medical examination and obtaining a medical opinion is 
necessary to adjudicate this claim.  See Colayong v. West, 12 
Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
November 2007 to the present.

2.  Schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claim file 
and asked to fully review it.  The 
examiner should indicate, without taking 
the Veteran's age into account, whether 
it is at least as likely as not (50 
percent or greater) that the Veteran is 
precluded from obtaining or maintaining 
substantially gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities (a 
fractured skull, severe disfigurement of 
the face, left shoulder disability, and 
diplopia of the right eye).  Any 
conclusion should be supported by a full 
rationale.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

